Title: To Alexander Hamilton from James McHenry, 17 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton 17th. September 1799—
          
          Your Letter of the 14th instant, is received.
          You request, at the instance of General Wilkinson, for the endowment of Fort Adams on the Mississippi, four ten inch mortars, two eight and an half inch howitzers, six twenty four, six twelve and four nine pounders. The latter of iron, with ammunition for a siege of six months, and suggest the propriety of transporting this ordnance by water via New Orleans, with the clothing, destined for the lower posts on the Mississippi, in an armed vessel.
          Information, whether the works at Fort Adams, are so far advanced, as to be ready, for recieving the ordnance required, would be satisfactory; and it is indispensible I should know, whether carriages for the cannon, can be constructed to advantage at the post, and if not, the kind of carriages intended, in order, that I may direct, their construction in this quarter.
          There are now at New York, twenty four, twelve, and nine pounders, cannon, of a late importation, from these, I propose, the number required for Fort Adams, shall be selected. I would rather avoid, degarnishing Fort Mifflin of mortars, unless the necessity for them on the Mississippi was more urgent, especially as I expect, to be able, to supply Fort Adams, with thirteen inch mortars, from the produce of a Contract, entered into, some time since. I find from the general return of Ordnance by the Superintendant, that there are five eight inch brass howitzers, at Albany, two of which, can if desired, be ordered to Fort Adams.
          To prevent any disappointment, in the ammunition necessary, it will be proper, that a return specifying particulars, and quantities, be forwarded as soon as possible.
          I shall immediately speak to the Secretary of the Navy, respecting an armed vessel, either to carry the whole of the articles, you intend shall take the route of New Orleans, or to act as convoy, to a hired transport vessel.
          I am Sir with great respect your obedt hble servant
          
            James McHenry
          
          Major General Alexander Hamilton
        